UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5094


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT EVERETT YOUNG,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:09-cr-00196-CMH-2)


Submitted:   February 7, 2011             Decided:   March 4, 2011


Before TRAXLER, Chief Judge, and WILKINSON and AGEE, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Grossman, CROWGEY & GROSSMAN, Richmond, Virginia, for
Appellant.   Neil H. MacBride, United States Attorney, Lanny A.
Breuer, Assistant Attorney General, Ellen R. Meltzer, Steve A.
Linick, Andrew N. Gentin, Brigham Q. Cannon, U.S. DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert       Everett      Young         pled       guilty     without        a     plea

agreement     to    one       count   of     conspiracy           to    defraud     the       United

States Department of Defense, in violation of 18 U.S.C. § 371

(2006) (count one), and one count of theft of and aiding and

abetting the theft of the property of the United States, in

violation     of    18    U.S.C.      §§   2,       641    (2006)        (count    two).         The

district court calculated Young’s Guidelines sentences at sixty

months’ imprisonment on count one and 120 months’ imprisonment

on count two, see U.S. Sentencing Guidelines Manual (“USSG”)

(2008), and sentenced Young to sixty months’ imprisonment on

count   one    and        a    concurrent           term     of        ninety-seven       months’

imprisonment       on     count       two.           Young      appeals       his     sentence,

asserting that: (1) the district court erred in the manner in

which   it    ruled      on    his    objections           to   the      presentence          report

(“PSR”);     (2)    the       court   erred         in     calculating       his    Guidelines

sentences; and (3) his sentence is substantively unreasonable.

We affirm.

             Young asserts that the district court failed to comply

with Fed. R. Crim. P. 32(i)(3)(B) by failing to make a clear

ruling indicating it was overruling his objections to the PSR.

Young, however, failed to raise an objection based on Rule 32 at

sentencing.        Accordingly, we review this issue for plain error.

Puckett v. United States, 129 S. Ct. 1423, 1428-29 (2009).

                                                2
             Rule       32(i)(3)(B)          of    the    Federal        Rules      of     Criminal

Procedure requires a district court “-for any disputed portion

of the presentence report or other controverted matter-[to] rule

on the dispute or determine that a ruling is unnecessary either

because the matter will not affect sentencing, or because the

court will not consider the matter in sentencing.”                                      The purpose

of the rule “is to ensure that a record is made as to how the

district     court      ruled     on    any       alleged       inaccuracy         in    the    PSR.”

United States v. Walker, 29 F.3d 908, 911 (4th Cir. 1994).                                       This

court has concluded, however, that a district court “need not

articulate      findings         as    to     disputed        factual        allegations         with

minute specificity.”             United States v. Bolden, 325 F.3d 471, 497

(4th    Cir.    2003)        (internal            quotation          marks    and        alteration

omitted).

             Moreover,           the        district       court        can      satisfy         Rule

32(i)(3)(B)        by   “simply        adopt[ing]         the        findings      contained       in

[the] PSR, provided that [the court] makes clear which disputed

issues were resolved by its adoption.”                           Id. (internal quotation

marks omitted).             The court may adopt “the PSR’s findings in

toto”   if     “the     context        of    the       ruling    makes       clear       that    [it]

intended     [by      the   adoption]         to       rule     on    each    of    the     alleged

factual inaccuracies.”                Walker, 29 F.3d at 911 (holding that the

district court’s statement from the bench that it overruled the

objections      filed       by   the        defendant,        taken     together          with    the

                                                   3
court’s Statement of Reasons form, satisfied Rule 32 because it

demonstrated      that    the    court    was    adopting     each          of     the    PSR’s

findings) (internal quotation marks omitted).

            In this case, after hearing argument on the objections

to the PSR from Young’s counsel and counsel for the Government,

the    district    court    stated       that    it   “f[ound]         the       [G]uideline

factors to be properly assessed in this case.”                         In the Statement

of    Reasons    accompanying      the    criminal        judgment,          the      district

court indicates that it adopted the factual findings in the PSR.

Implicit    in    the    district     court’s      acceptance          of    the       factual

findings    in    the    PSR    was   the       court’s    rejection             of    Young’s

objections to them.             We therefore conclude that the district

court did not commit error — plain or otherwise — in ruling on

Young’s objections to the PSR.

            Next, Young asserts that the district court erred in

applying    a    twenty-two     level     enhancement        to       his    base       offense

level    under     USSG     § 2B1.1(b)(1)(L)           for        a    loss           exceeding

$20,000,000.       The district court’s determination of the loss

amount attributable to a defendant is a factual matter reviewed

for clear error.         See United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007).

            Enhancements         under      USSG      § 2B1.1(b)             are        to   be

determined by the amount of loss suffered as the result of the

fraud.     The loss amount is the greater of the actual loss or the

                                            4
intended loss.             USSG § 2B1.1, cmt. n.3(A).                       “Actual loss” is

defined       as    “the     reasonably          foreseeable            pecuniary     harm       that

resulted      from    the     offense.”           Id.,       cmt.    n.3(A)(i).            Further,

Application Note 3(C) to USSG § 2B1.1 provides that the district

court need only make a reasonable estimate of the loss.

               In this case, the PSR recommended application of the

twenty-two level enhancement under USSG § 2B1.1(b)(1)(L) for a

loss exceeding $20,000,000 based on the determination in the

statement of facts accompanying Young’s guilty plea that the

value    of    the     fuel       Young    and        his    co-conspirators          stole       was

$39,651,936.         In his objections to the PSR, Young contended that

it overestimated the loss caused by his offenses.                                    In Young’s

view, the value of the fuel stolen by members of the conspiracy

fell between $21,919,089 and $23,978,018, before any applicable

discounts.

               In    responding       to    Young’s          objection,        the    Government

conceded that the statement of facts erroneously stated the loss

amount    as       $39,651,936.            The    Government             explained     that      the

$39,651,936         figure    was    based       on     the       fuel    prices     set    by    the

Defense    Energy         Support    Center        (“DESC”)         —    the   primary       entity

responsible         for     procuring      ground           and    aviation     fuel       for   the

Department of Defense — as of July 2008, instead of the prices

in   effect        during    October       2007       through       May    2008,     when    Young

participated         in     the     conspiracy.               The       Government     asserted,

                                                  5
however, that application of the twenty-two level enhancement

was still appropriate because the value of the fuel, utilizing

DESC prices in effect when Young participated in the conspiracy,

was $26,276,472, well over the $20,000,000 threshold necessary

to warrant the enhancement under USSG § 2B1.1(b)(1)(L).                              The

district court overruled Young’s objection and adopted the PSR’s

finding    that      the     loss    caused          by    Young’s    offenses       was

$39,651,936.

            Based on the Government’s concession, we conclude that

the    district     court   erred    in    calculating        the    loss   amount    at

$39,651,936.        District court errors in sentencing calculations,

however,    are     subject    to    review          for   harmlessness.       United

States v. Mehta, 594 F.3d 277, 283 (4th Cir.), cert. denied,

131 S. Ct. 279 (2010).         A district court’s error is harmless “if

the resulting sentence was not longer than that to which the

defendant would otherwise be subject.”                     Id. (internal quotation

marks and alteration omitted).                 In determining Young’s sentence,

the district court applied the enhancement corresponding to a

loss   range   of    over    $20,000,000        to    $50,000,000.      Because      the

record shows that a reasonable estimate of the loss in this case

would exceed $20,000,000, the district court’s calculation error

did not result in a longer sentence for Young.                       Young therefore

received    the     same    sentence      he    would      have   received   had     the

district    court     not    erred   in    its       calculation.       Because      the

                                           6
district    court’s      error    is    harmless,       Young          is    entitled    to    no

relief on this claim.

             Young also challenges the district court’s application

of   the    three-level        enhancement       under          USSG    § 3B1.1        for    his

aggravating     role     in    the     offenses.            Section         3B1.1(b)    of     the

Guidelines     provides         for     a    three-level           enhancement           in     a

defendant’s offense level “[i]f the defendant was a manager or

supervisor (but not an organizer or leader) and the criminal

activity involved five or more participants or was otherwise

extensive.”     USSG § 3B1.1(b). *           In assessing whether a defendant

played an aggravating role in an offense of conviction, “the key

inquiry is whether the defendant's role was that of an organizer

or leader of people, as opposed to that of a manager over the

property,    assets,      or    activities       of     a    criminal         organization.”

United     States   v.   Llamas,       599   F.3d       381,      390       (4th Cir.        2010)

(internal quotation marks omitted).                   “Thus, the aggravating role

adjustment is appropriate where the evidence demonstrates that

the defendant ‘controlled the activities of other participants’

or ‘exercised management responsibility.’”                         Id. (quoting United

States v. Bartley, 230 F.3d 667, 674 (4th Cir. 2000)).                                        The

district     court’s     determination           that       a    defendant        played        an

     *
       Young has not asserted that the criminal activity he was
found to have managed involved fewer than five participants or
was not otherwise extensive.



                                             7
aggravating role in an offense is a factual determination we

review for clear error.         United States v. Kellam, 568 F.3d 125,

147-48 (4th Cir. 2009).

           Young argues that the district court’s determination

that he was a manager was erroneous because the evidence is

insufficient to show that he managed others involved in or the

business of the conspiracy.        We disagree.       The record shows that

Young participated in a scheme with several others to steal fuel

from the United States Army and sell it on the black market in

Iraq.   And although Young joined the conspiracy as an escort for

those   stealing   the   fuel    and    continued    in   this    role   through

December 2007, by late 2007 or early January 2008, his role in

the scheme had changed.         From that point through April 2007, he

directed    the    activities      of       the     scheme’s      participants,

coordinating drivers and escorts to steal fuel.                  Young also was

responsible for collecting and counting proceeds from the scheme

and paying participants.         Further, prior to and after he left

Iraq — the situs for the conspiracy — Young took pains to ensure

continuity of operations in the scheme, meeting with the co-

conspirator who took over management of its operations for the

purpose of facilitating the management transition and tutoring

the co-conspirator.

           These    findings      are       sufficient    to      justify    the

imposition of the three-level enhancement for Young’s managerial

                                        8
role.      See, e.g., Llamas, 599 F.3d at 389-90 (affirming USSG

§ 3B1.1(b)        enhancement          where       the        defendant         “exercised

supervisory responsibility over” the activities of a call center

by, inter alia, enforcing the center’s rules, punishing non-

compliant      operators,          and         coordinating            the      operators’

activities);       Bartley,      230     F.3d      at       673-74     (affirming    USSG

§ 3B1.1(b)     enhancement         where        the        defendant     directed        the

activities    of     street-level        drug    dealers         and   advised    them    on

sales     techniques,      set     prices       and        payment     terms,    arranged

logistics of delivery, and directed the mailing and transport of

drugs).     Accordingly, the district court did not clearly err in

applying    the    three-level      enhancement            for    Young’s     aggravating

role.

             Young    also    asserts      that       he    should     have   received     a

reduction under USSG § 3B1.2 for his mitigating role.                                Under

USSG § 3B1.2(a)-(b), a defendant who is a “minimal participant”

in criminal activity may have his offense level reduced by four

levels, and a defendant who is a “minor participant” may have

his offense level reduced by two levels.                         Cases falling between

subsections (a) and (b) warrant a three-level reduction.                              USSG

§ 3B1.2.     In deciding whether the defendant played a minor or

minimal role, the “critical inquiry” is “whether the defendant’s

conduct is material or essential to committing the offense.”

United    States     v.   Pratt,    239     F.3d      640,       646   (4th   Cir.   2001)

                                            9
(internal quotation marks omitted).                        We review for clear error

the district court’s decision that a defendant did not have a

mitigating role in an offense.                       See United States v. Kiulin,

360 F.3d 456, 463 (4th Cir. 2004).

              We conclude that the district court reasonably did not

grant Young a reduction under USSG § 3B1.2 because the record

shows   that      he    was   a    manager      in    the    fuel      theft   conspiracy.

Young’s managerial activities demonstrate that his role cannot

be   defined       as   either      minor      or     minimal.         Accordingly,      the

district     court      did   not    clearly         err    in    refusing     to    apply    a

reduction for Young’s mitigating role.

              Young asserts that he should have received a two-level

reduction         under       USSG        § 3E1.1(a)             for     acceptance          of

responsibility.          A two-level reduction in a defendant’s offense

level   is    warranted       if    he    clearly      demonstrates        acceptance        of

responsibility          for   his        offenses.           USSG      § 3E1.1(a).           An

adjustment        for   acceptance        of   responsibility           does   not    result

automatically from the entry of a guilty plea; rather, in order

to receive such a reduction, “the defendant must prove by a

preponderance of the evidence that he has clearly recognized and

affirmatively accepted personal responsibility for his criminal

conduct.”         United States v. May, 359 F.3d 683, 693 (4th Cir.

2004)     (internal       quotation        marks      omitted).          In    determining

whether      an   adjustment        is    warranted,        the     district    court    may

                                               10
consider whether the defendant has “truthfully admitt[ed] the

conduct comprising the offense(s) of conviction, and truthfully

admitt[ed]        or    not        falsely    den[ied]         any    additional         relevant

conduct     for    which       the    defendant          is   accountable         under    [USSG]

§ 1B1.3.”     USSG § 3E1.1, cmt. n.1(a).

             Young asserts that he is entitled to a reduction for

acceptance of responsibility based on a statement he submitted

to    the   Probation         Office        after      pleading       guilty      in    which   he

admitted     his       role    in     the    fuel      theft    conspiracy.             The   PSR,

however,     recommended             against        application         of     the      two-level

reduction     for        acceptance          of     responsibility           because,         after

pleading guilty, Young “backtrack[ed]” from his admissions of

guilt in the statement of facts and the statement given to the

Probation Office.              Specifically, Young denied his knowledge of

the scheme’s illegality, the amount of profits gained from the

scheme,     and    the    length        of    his      participation         in    it.        These

denials demonstrate Young’s attempt to minimize his culpability.

Accordingly, we conclude that the district court did not clearly

err    in   refusing          to    grant    a     two-level         reduction       under    USSG

§ 3E1.1(a).        See May, 359 F.3d at 694.

             Next, Young challenges the district court’s refusal to

grant a downward departure based on his extraordinary acceptance

of responsibility, see USSG § 5K2.0, p.s.                              However, a district

court’s     refusal        to       depart        from    the     applicable           Guidelines

                                                  11
sentence does not provide a basis for appeal under 18 U.S.C.

§ 3742    (2006),      “unless     the     court    failed    to     understand     its

authority to do so.”           United States v. Brewer, 520 F.3d 367, 371

(4th Cir. 2008).           Young does not suggest that the district court

misunderstood its authority to depart.                 Accordingly, this claim

is not reviewable on appeal.

              Finally,       Young       claims     that      his     sentence       is

substantively         unreasonable,        asserting       that     the   18     U.S.C.

§ 3553(a) (2006) factors support the imposition of a sentence

less   than     ninety-seven       months’      imprisonment.        In   determining

whether    a    sentence      is   substantively       reasonable,        this   court

“tak[es]       into    account     the     totality    of     the    circumstances,

including the extent of any variance from the Guidelines range.”

United    States      v.   Pauley,   511     F.3d   468,    473    (4th   Cir.    2007)

(internal quotation marks omitted).                 We also give deference to

the district court’s decision that the § 3553(a) factors justify

a variant sentence and to the extent of that variance.                         Even if

this court would have imposed a different sentence, this fact

alone is not sufficient to justify reversing the district court.

Id. at 473-74.         Further, this court accords a sentence within a

properly-calculated Guidelines range an appellate presumption of

reasonableness.            United States v. Abu Ali, 528 F.3d 210, 261

(4th Cir. 2008).           Such a presumption is rebutted only by showing

“that the sentence is unreasonable when measured against the

                                           12
§ 3553(a) factors.”            United States v. Montes-Pineda, 445 F.3d

375, 379 (4th Cir. 2006) (internal quotation marks omitted).

            After    review      of   the      record    and    Young’s        brief   on

appeal, we conclude that he has failed both to overcome the

appellate presumption of reasonableness accorded the sixty-month

sentence on count one and to show why this court should not give

deference to the district court’s decision that the § 3553(a)

factors justified the below-Guidelines sentence of ninety-seven

months’ imprisonment on count two.

            We    therefore      affirm     the    district          court’s     amended

judgment.      We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented      in     the     materials

before   the     court   and    argument       would    not    aid    the    decisional

process.

                                                                                AFFIRMED




                                          13